Citation Nr: 1550836	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  07-28 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his September 2007 substantive appeal, the Veteran requested that this matter be scheduled for a hearing before a Board member.  Accordingly, a video conference hearing was scheduled, to be held in October 2009 from the Winston-Salem RO.  Notice to that effect was mailed to the Veteran in August and September of 2009.  The Veteran did not appear at the scheduled hearing and no request to reschedule the hearing has been received.

The Board remanded this matter previously in May 2011 for further development, to include:  obtaining records for any additional treatment identified by the Veteran; affording the Veteran a VA examination to determine whether the Veteran's CLL was caused by in-service exposure to ionizing radiation; and readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).  VA has undertaken efforts to perform the development ordered by the Board, and also, has performed other development deemed necessary by the AOJ.  The matter now returns to the Board for de novo review.

Evidence obtained recently shows that the Veteran was diagnosed in 2009 with bladder cancer and that he has been receiving ongoing treatment for that condition.  The Veteran has not asserted expressly that he is entitled to service connection for bladder cancer.  Nonetheless, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In view of the Court's holding in Clemons and given that the Veteran's bladder cancer condition appears to be tangential to the Veteran's claimed CLL, the Board is of the opinion that a claim for service connection for bladder cancer has been raised implicitly by the evidence.

The issue of the Veteran's entitlement to service connection for bladder cancer has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(5).


FINDING OF FACT

The Veteran's CLL did not result from in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for chronic lymphocytic leukemia, claimed as secondary to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a June 2005 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for CLL.  That letter did not provide the Veteran with notice as to the process by which effective ratings and disability ratings are assigned for newly service-connected disabilities, which would be mandated subsequently under Dingess/Hartman in 2006.  Nonetheless, a subsequent September 2011 letter did provide the Veteran with such notice.  Subsequently, the Veteran's claim was readjudicated by the RO in an April 2015 Supplemental Statement of the Case (SSOC).  Accordingly, although VA's initial June 2005 letter was deficient, any prejudice that may have resulted from VA's notice error has been cured.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Moreover, there is no indication in the record that the Veteran has been prejudiced by the late timing of VA's Dingess/Hartman notice.  Indeed, where the service connection claim on appeal is denied herein, no prejudice arising out of VA's notice error can exist.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, lay statements, service treatment records, service personnel records, and identified and relevant private treatment records have been obtained and associated with the record.

Notably, the AOJ did not afford the Veteran a VA examination of his CLL, as ordered by the Board in the prior May 2011 remand.  The record shows that in lieu of the VA examination, and in accordance with procedural development mandated under 38 C.F.R. § 3.311, the RO obtained a radiation dosage estimate for the Veteran and an advisory medical opinion.  Upon review and consideration of the dosage estimate and the Director's advisory opinion, the Board concludes that the findings expressed in the corresponding reports provide information and conclusions that adequately address the essential medical questions concerning this appeal.  Accordingly, the Board finds that the post-remand development undertaken by the AOJ complies substantially with the May 2011 remand order.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

In his claims submissions, the Veteran alleges that he has contracted chronic lymphocytic leukemia (CLL) as a result of in-service exposure to ionizing radiation while performing duties as a supply sergeant during service in Schweinfurt, Germany from October 1967 through December 1969.  He alleges that such duties included handling Hawk missiles, essentially on a daily basis.

In this regard, the record reflects that the Veteran was diagnosed initially with CLL in 1997, following a private examination and biopsy performed by Dr. T.C. at Physicians East.  Subsequent records show that the Veteran received ongoing treatment for CLL which included a round of chemotherapy.

In a June 2005 letter, Dr. T.C. expressed the opinion that the Veteran's non-Hodgkin's lymphoma condition (CLL) "could have been related to his previous exposure to ionizing radiation while in the service."  A separate November 2006 letter from Dr. H.W., also of Physicians East, notes that the Veteran has had no known risk factors for CLL prior to his diagnosis, other than reported history of daily contact with ionizing radiation during service from October 1967 through December 1969.  While acknowledging that ionizing radiation has not been known to be a cause for CLL, Dr. H.W. directs VA's attention to recently published data that purportedly indicates an increased risk for the development of CLL after protracted exposure to ionizing radiation.  113 ENVIRONMENTAL HEALTH PROSPECTIVE, NO. I, 1, at 5 (January 2005).  Based on that study, Dr. White expressed the opinion that the Veteran's CLL more likely than not is related to his prior history of prolonged exposure to ionizing radiation.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addition to the foregoing principles concerning service connection generally, the law provides that disabilities that are claimed as being attributable to exposure to ionizing radiation during service can be established via any one of three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, the regulations recognize that certain types of cancer are so strongly associated with radiation exposure that service connection for those types of cancer should be presumed for radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning first to the criteria for presumptive service connection under 38 C.F.R. § 3.309(d), a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d) (3)  as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined as on-site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(i), (ii).  As the Veteran in this case did not participate in any of the identified "radiation risk activity," and as CLL is specifically excluded from the list of diseases for which this regulation applies, he may not be granted service connection for his CLL on a presumptive basis under 38 C.F.R. § 3.309(d).

Having determined that the criteria for presumptive service connection under 38 C.F.R. § 3.309(d) are not applicable in this case, the Board turns to the criteria for service connection under 38 C.F.R. § 3.311.  Those provisions provide that certain "radiogenic diseases", which have been noted by the Secretary as being induced by ionizing radiation, may be service connected where certain criteria are met.  Although those provisions include nearly all forms of leukemia, they exclude expressly CLL.  38 C.F.R. § 3.311(b)(2)(i).  However, as the Veteran has submitted a competent medical opinion suggesting that the claimed disability is related to radiation exposure, as contemplated by 38 C.F.R. § 3.311(b)(4), the Board finds that the provisions of 38 C.F.R. § 3.311 must be applied.

In a November 2014 report, the Department of the Army (Army) considered detailed information such as the Veteran's dates of service (January 1967 through December 1969), location (Schweinfurt, Germany), and military occupational specialty and duties (missile repair parts specialist).  Using regulations published by the United States Nuclear Regulatory Commission, the Army estimated that the Veteran was exposed to no more than 0.05 mSv (5 mrem) per year over the course of his entire three year assignment.

In April 2015, the Director of the Post 9-11 Era Environmental Health Program submitted a memorandum.  It was found that it was unlikely that the Veteran's CLL could be attributed to radiation exposure while in military service.  The Health Physics Society, in a position statement, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources." The position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environment exposures), risks of health effects are either too small to be observed or nonexistent."  Since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was determined that it is unlikely that the Veteran's CLL could be attributed to radiation exposure while in military service.

In an April 2015 advisory opinion, the Director of VA's Compensation Service opined that there is no reasonable possibility that the Veteran's CLL may be attributed to his in-service radiation exposure.  Although the Director does not acknowledge the study cited by Dr. H.W. in her favorable opinion, he does cite to the 2010 Health Physics Society position statement relied on by the Director above, which that determined the "there is substantial and convincing scientific evidence for health risks following high-dose exposures (of ionizing radiation).  However, below 5-10 rem (which includes occupational and environmental exposures, risks of health effects are either too small to be observed or are nonexistent."  The Director also noted that the Veteran has a history of other risk factors that include smoking and family history of cancer and leukemia.  In view of those risk factors, the 2010 study noted above, and the remoteness in time from in-service radiation exposure that the Veteran was diagnosed with CLL (approximately 30 years), the Director concluded that there was no reasonable possibility that the Veteran's CLL may be attributed to his in-service radiation exposure.

Given the negative opinion and supporting rationale of the Director of the Post 9-11 Era Environmental Health Program, as well as that of the Director of VA's Compensation Service, the Board finds that service connection for CLL is not available pursuant to the provisions of 38 C.F.R. § 3.311 .

The Board does note that, when necessary to reconcile a material difference between appellant's estimate of dose from a credible source, and dose data derived from official military records, the estimates and supporting documentation shall be submitted to an independent expert, selected by the Director of the National Institutes of Health (NIH), who shall prepare a separate radiation dose estimate for consideration in adjudication of the claim.  Here, as will be discussed in greater detail, the Veteran has submitted statements from two private physicians in support of the appeal.  Nevertheless, the Board finds referral to an independent expert is unnecessary as the physicians did not submit an alternative radiation dosage estimate.

As to whether the Veteran is entitled to service connection for esophageal cancer disease on a direct basis, the Board finds the opinions of the director of the Post 9-11 Era Environmental Health Program and the Director of VA's Compensation Service to be the most probative evidence of record.  Those opinions are supported by substantial medical rationale and are consistent with the Veteran's documented history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302  -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Subject to the foregoing, the Board assigns little probative weight to Dr. T.C.'s favorable June 2005 opinion.  In that regard, the Board points out that a medical opinion that is based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and is of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  In that vein, medical opinions that are equivocal in nature, such as those expressed in speculative language (i.e., "could have caused", etc.) do not provide the degree of certainty required for medical nexus evidence.  Bostain v. West, 11 Vet. App. 124, 127-28   (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Here, where Dr. T.S. speculates that the Veteran's CLL "could have been related to his previous exposure to ionizing radiation while in the service," and moreover, does not cite any supporting objective findings or medical authority, much less, provides an explanation or rationale for the stated opinion, that opinion falls well short of the medical certainty necessary to be afforded significant probative weight.

Although Dr. H.W.'s November 2006 opinion is supported by a detailed explanation that is supported by citation to apparent medical authority, that opinion is rebutted effectively by the Directors' April 2015 opinion.  Here, Dr. H.W. acknowledges that ionizing radiation has traditionally not been known as being a cause of CLL.  Nonetheless, citing an older June 2005 published study that indicates an increased risk for the development of CLL after protracted exposure to ionizing radiation, she offers the opinion that the Veteran's CLL is likely the result of his in-service radiation exposure.  Notably, she makes no reference to the Veteran's dosage of radiation exposure or offer any discussion as to the significance the Veteran's dosage would have on her opinion.  Also, she makes no reference to the significance of the Veteran's smoking history and family medical history for cancer and leukemia.  In the absence of a discussion of such factors, Dr. H.W.'s opinion is entitled lesser probative weight.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion);  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

In contrast, the Directors cite a more recent 2010 study which shows that smaller doses of ionizing radiation, such as that incurred by the Veteran during his active duty service, are too small to be observed or are considered essentially non-existent risks of health effects generally, let alone CLL specifically.  In view of the cited authority, it would appear that the study cited by Dr. H.W. has not been accepted as authoritative within the medical community.  Moreover, the Director of VA's Compensation Service notes that the Veteran's history of smoking and family medical history indicate other factors which, when considered with the prolonged period between the Veteran's in-service radiation exposure and his CLL diagnosis in 1997, are more likely causes.  Where the Directors negative opinions are supported by a more complete consideration of the relevant facts shown in the record, and also, are supported by the most recent understanding of the medical community's knowledge as to health risks posed by smaller doses of ionizing radiation, the Board is inclined to assign far greater probative weight to the Directors opinions.

Finally, to the extent that the Veteran has asserted generally that a relationship exists between his CLL and in-service exposure to ionizing radiation, the Board also finds that such assertions are not entitled to probative weight.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Here, the question of whether an etiological relationship exists between the Veteran's CLL and his in-service radiation exposure approximately 30 years prior presents a complex medical question that is complicated further by the Veteran's smoking history and family medical history.  While the Veteran is no doubt sincere in his belief that such a relationship exists and the Board is sympathetic to that belief, the Board finds that the Veteran is not competent to assert a probative opinion concerning any relationship between his CLL and his in-service radiation exposure.

As the Board is persuaded by the April 2015 negative opinions, the preponderance of the evidence is against the Veteran's claim for CLL, claimed as secondary to exposure to ionizing radiation.  Accordingly, that claim is denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic lymphocytic leukemia, claimed as secondary to exposure to ionizing radiation, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


